
	
		I
		112th CONGRESS
		2d Session
		H. R. 6214
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Barton of Texas
			 (for himself and Mr. Stearns)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To limit the number and pay of individuals serving as
		  special consultants, fellows, or other employees pursuant to subsection (f) or
		  (g) of section 207 of the Public Health Service Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HHS Employee Compensation Reform Act of
			 2012.
		2.Employment of
			 special consultants and fellows for the Public Health Service
			(a)In
			 generalSection 207 of the
			 Public Health Service Act (42 U.S.C. 209) is amended—
				(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j); and
				(2)by inserting after
			 subsection (h) the following:
					
						(i)(1)Subsections (f) and (g) do not authorize
				the designation, appointment, or employment of any special consultant, fellow,
				or other employee by an agency outside of the Department of Health and Human
				Services.
							(2)Not more than 5 percent of the total
				number of employees of the Department of Health and Human Services may be
				individuals serving pursuant to subsection (f) or (g).
							(3)(A)Subject to subparagraph (B), the total
				Federal compensation payable to a covered individual may not, for any 12-month
				period, exceed—
									(i)if such individual is a covered
				individual for the entirety of such period, the dollar amount equal to 150
				percent of the annual rate of pay which, as of the last day of such period, is
				payable for level I of the Executive Schedule under section 5312 of title 5,
				United States Code; or
									(ii)if such individual is a covered
				individual for less than the entirety of such period, the pro rata equivalent
				of the dollar amount which would apply under clause (i) if such individual were
				a covered individual for the entirety of such period.
									(B)At any time, up to 50 individuals
				serving pursuant to subsection (f) or (g) may be paid without regard to the
				limitation on compensation established by subparagraph (A) if the Secretary
				finds that each such individual’s service is vital to support the activities of
				the Department of Health and Human Services.
								(C)For purposes of subparagraph
				(A)—
									(i)the term compensation
				means basic pay and any allowance, differential, bonus, award, or other similar
				cash payment;
									(ii)the term covered individual
				means an individual serving pursuant to subsection (f) or (g); and
									(iii)the term Federal compensation
				means compensation for service performed pursuant to subsection (f) or (g) or
				both; and
									(4)Not later than 6 months after the
				date of the enactment of this Act, and not later than each December 31
				thereafter, the Secretary shall submit to the Congress a report—
								(A)specifying the number of individuals
				serving during the preceding 12-month period pursuant to subsection (f) or
				(g);
								(B)specifying the number of such
				individuals at each agency of the Department of Health and Human Services;
				and
								(C)including each finding made by the
				Secretary under paragraph (3)(B) to authorize, with respect to service during
				such 12-month period, the payment of an individual without regard to the
				limitation on compensation established by paragraph
				(3)(A).
								.
				(b)Technical
			 correctionsSubsection (i) of section 207 of the Public Health
			 Service Act (42 U.S.C. 209), as redesignated by subsection (a), is
			 amended—
				(1)by striking
			 subsection (f) and inserting subsection (g);
			 and
				(2)by striking
			 subsection (e) and inserting subsection (f).
				(c)Applicability
				(1)Paragraphs (1) and
			 (3) of section 207(i) of the Public Health Service Act, as added by subsection
			 (a), apply—
					(A)beginning on the
			 date of the enactment of this Act with respect to special consultants, fellows,
			 and other employees appointed on or after the date of the enactment of this
			 Act; and
					(B)beginning on the
			 date that is 5 years after the date of the enactment of this Act with respect
			 to special consultants, fellows, and other employees appointed before the date
			 of the enactment of this Act.
					(2)Paragraph (2) of section 207(i) of the
			 Public Health Service Act, as added by subsection (a), applies beginning on the
			 date that is 5 years after the date of the enactment of this Act.
				
